ORDER

PER CURIAM.
Respondent husband appeals from a judgment entering a full order of protection under the Adult Abuse Act. The judgment is supported by substantial evidence, and does not erroneously declare or misapply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for *652their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).